internal_revenue_service number release date index number 2032a ------------------------------------------------------------ ------------------------------------------------------------ ------------------------ ---------------------------------------------- -------------------- --------------------------------- in re -------------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b09 plr-136057-05 date november legend legend decedent spouse trusts --------------------------------- ---------------------------------- ---------------------------------------------------------------------------- ---------------------------------------------------------------------------- ------------------------------------------ ------------------- date dear ---------- this responds to a letter dated date and subsequent correspondence requesting a ruling that the conveyance of water rights and the granting of an easement on property specially valued under sec_2032a of the internal_revenue_code will not constitute a disposition or cessation of the qualified_use under sec_2032a the facts submitted and representations made are as follows decedent died on date during their marriage decedent and spouse owned and operated agricultural properties for the production of beef cattle and field crops decedent’s properties are an integral part of the couples’ jointly operated agricultural operations these operations are represented to meet the tests for qualified_use under sec_2032a on the form_706 filed for decedent’s estate the value of decedent’s properties was reported based on the qualified_use of the properties under sec_2032a pursuant to the terms of decedent’s will decedent’s properties are currently owned by trusts spouse is the trustee of trusts it has been represented that the operation of decedent’s properties has not changed since decedent’s death spouse’s and decedent’s properties have never been irrigated and it is not anticipated that the properties will be irrigated the majority of the land is used as pastureland for grazing cattle a small portion of the land has been and will continue to be farmed plr-136057-05 under decedent’s and spouse’s properties there is a replenishing source of groundwater the groundwater rights were not part of the property that was specially valued under sec_2032a on decedent’s form_706 trusts and certain adjacent landowners want to sell the groundwater located under their land to the local water authority via a lease the proposed lease with the water authority provides trusts as the owner of decedent’s properties with the right to use the groundwater to the extent necessary to preserve the qualified_use under sec_2032a of the properties under the lease groundwater is defined as all underground water percolating water artesian water and other water from any and all depths and reservoirs formations depths and horizons beneath the surface of the real_estate excluding underflow or flow in a defined subterranean channel in connection with the proposed lease there is a proposed easement agreement that provides for the development and removal of the groundwater to facilitate the lease of the water to the water authority trusts and the adjacent landowners entered into a limited_partnership the initial capital_contribution of each limited_partner to the partnership will consist of the grant to the partnership of leasehold water rights and an easement agreement prior to entering into the transaction the trustee of trusts is seeking a ruling that except for the property specifically used for removing the groundwater entering into the proposed lease and easement arrangement will not constitute a disposition or cessation of use of the properties under sec_2032a law and analysis sec_2033 provides that the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2032a provides that if the decedent at the time of his death was a citizen or resident_of_the_united_states and the personal representative makes the election and files the agreement referred to in sec_2032a then for purposes of the estate_tax the value of qualified_real_property shall be its value for the use under which it qualifies under sec_2032a as qualified_real_property as opposed to its value based on its highest_and_best_use sec_2032a defines qualified_real_property as real_property located in the united_states which was acquired from or passed_from_the_decedent to a qualified_heir of the decedent and which on the date of the decedent's death was being used for a qualified_use by the decedent or a member of his family sec_2032a provides that the term qualified_use means the use of the property as a farm for farming_purposes or in a trade_or_business other than the trade_or_business_of_farming plr-136057-05 sec_20_2032a-3 of the estate_tax regulations provides that real_property valued under sec_2032a must pass from the decedent to a qualified_heir or be acquired from the decedent by a qualified_heir the real_property may be owned directly or it may be owned indirectly through ownership of an interest in a corporation partnership or trust where the ownership is indirect the decedent's interest must also qualify under the tests of sec_6166 as an interest in a closely-held business on the date of the decedent's death and for sufficient other periods of time combined with periods of direct ownership to equal at least years of the year period preceding the death of the decedent sec_6166 provides that an interest in a closely-held business includes an interest in a sole_proprietorship an interest as a partner in a partnership where either percent or more of the total capital interest in the partnership is included in the decedent's gross_estate or such partnership ha sec_15 or fewer partners or an interest in a corporation where percent or more of the value of the voting_stock of the corporation is included in the decedent's gross_estate or such corporation had or fewer shareholders revrul_88_78 1988_2_cb_330 provides in general that the development of subsurface oil_and_gas interests in farm property that is subject_to a special_use_valuation election under sec_2032a does not trigger the recapture_tax provisions of sec_2032a because oil_and_gas interests are not includible as part of the farmland that may be specially valued under sec_2032a to the extent however that the specially valued farmland is subsequently used for well drilling and extraction this constitutes a cessation of use of specially valued farmland for purposes of the recapture provision in sec_2032a the present case is similar to the development of subsurface oil_and_gas interests addressed in revrul_88_78 the property specially valued under sec_2032a on decedent’s form_706 was a separate real_estate asset from the subterranean water rights on the property accordingly based upon the facts submitted and the representations made we conclude that except for the property specifically used for removing the groundwater entering into the proposed lease and easement arrangement will not constitute a disposition or cessation of use of the properties under sec_2032a with respect to the property specifically used for removing the groundwater since this property cannot be used for the sec_2032a qualified purpose due to the groundwater removal process entering into the proposed lease and easement agreement will constitute a cessation of use of this property for purposes of the recapture provision in sec_2032a except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning the value of the subterranean water rights on decedent’s date of death this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-136057-05 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman melissa c liquerman branch chief branch passthroughs special industries enclosures copy for ' purposes cc
